698 S.E.2d 75 (2010)
BORYLA-LETT
v.
PSYCHIATRIC SOLUTIONS.
No. 2P10.
Supreme Court of North Carolina.
June 16, 2010.
Martin A. Rosenberg, Chapel Hill, for Dinah Boryla-Lett, ex rel.
J. Matthew Little, Raleigh, for Psychiatric Solutions, et al.
Renee B. Crawford, Raleigh, for John T. Clapacs, et al.
The following order has been entered on the motion filed on the 21st of January 2010 by Defendants (Clapacs & North Raleigh Psychiatry) to Deem Response to Petition for Discretionary Review Timely Filed:
"Motion Dismissed as Moot by order of the Court in conference this the 16th of June 2010."